DISMISS and Opinion Filed September 1, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00715-CV

                   IN THE INTEREST OF J.J.W.S., A CHILD

                On Appeal from the 303rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-01-19817

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns

      Before the Court is appellant’s motion for extension of time to file her notice

of appeal from the trial court’s April 20, 2021 final order. Under Texas Rule of

Appellate Procedure 26.3, an appellate court may grant a motion for extension of

time to file a notice of appeal if, in part, the notice of appeal is filed within fifteen

days of the deadline prescribed by rule 26.1. See TEX. R. APP. P. 26.3. Because

appellant timely filed a motion for new trial, the rule 26.1 deadline was July 19,

2021, ninety days after the complained-of order was signed, and the deadline under

rule 26.3 was August 3, 2021. See id. 26.1(a), 26.3. Appellant did not file her notice

of appeal, however, until August 20th.
       In the extension motion, appellant acknowledges the July 19th deadline but

asserts she did not receive notice of the final order until May 5th and therefore, the

deadlines run from that date, not the date of the final order. Deadlines run from the

date of notice, however, only if notice is received more than twenty days after the

date of judgment.1 See TEX. R. CIV. P. 306a(4); TEX. R. APP. P. 4.2(a). Because

notice here was received within fifteen days, the deadlines were not altered.

Accordingly, because the notice of appeal was not filed by August 3rd, we deny the

extension motion and dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a); Brashear v. Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545

(Tex. App.–Dallas 2009, no pet.) (op. on reh’g) (timely filing of notice of appeal is

jurisdictional).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE



210715F.P05




   1
     In no event though, may the deadlines run more than ninety days after the original judgment or
appealable order was signed. See TEX. R. CIV. P. 306a(4); TEX. R. APP. P. 4.2(a).
                                               –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF J.J.W.S., A              On Appeal from the 303rd Judicial
CHILD                                       District Court, Dallas County, Texas
                                            Trial Court Cause No. DF-01-19817.
No. 05-21-00715-CV                          Opinion delivered by Chief Justice
                                            Burns, Justices Molberg and
                                            Goldstein participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered September 1, 2021.




                                      –3–